Citation Nr: 1035369	
Decision Date: 09/20/10    Archive Date: 09/28/10	

DOCKET NO.  07-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968 and 
from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of July 2005, August 2006, and June 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

With respect to a potential claim for TDIU, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Veterans Claims Court held that a 
TDIU is part of an increased rating when such claim is raised by 
the record.  The Court further held that, when evidence of 
unemployability is submitted at the same time that a veteran is 
appealing the initial rating assigned for a disability, the claim 
for a TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.

Here, given the various references to the impact of PTSD on the 
Veteran's (former) employment as a firefighter, the Board is of 
the opinion that a claim for TDIU has, in fact, been raised by 
the record.  Accordingly, the Board will proceed with 
adjudication of that issue.  However, the appeal as to the issue 
of a TDIU is being REMANDED to the RO via the Appeals Management 
Center (AMC) for additional development.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

PTSD is manifested by subjective complaints of flashbacks, 
intrusive thoughts, and chronic irritability; objective findings 
include suicidal ideation, ritualistic behavior, and impaired 
impulse control.  Gross impairment in thought processes, 
persistent delusions, grossly inappropriate behavior, and 
disorientation have not been shown.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009). 

Where, as in this case, an appeal stems from an initial rating, 
VA must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the claims file, which 
includes multiple contentions, including those offered during the 
course of the hearing before the undersigned Veterans Law Judge 
in April 2010, as well as both VA treatment records and 
examination reports, and statements by the Veteran's colleagues 
and spouse.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim, and what the evidence shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

The Veteran in this case seeks an increased evaluation for PTSD.  
In pertinent part, he contends that manifestations of his 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is reflected by 
the 50 percent evaluation now assigned.

Pursuant to applicable law and regulation, a 50 percent 
evaluation for PTSD is warranted where there is evidence of 
occupational and social impairment, with reduced reliability and 
productivity due to such symptoms as:  a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and/or difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires demonstrated evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and/or an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and 
social impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform the activities of daily 
living, including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
one's closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130; DC 9411 (2009).

In this case, the RO granted service connection (and a 30 percent 
evaluation) for PTSD in July 2005, effective from April 27, 2004, 
considered to be the date of receipt of the original claim.  The 
Veteran disagreed and, in August 2006, the RO increased the 
rating to 50 percent, again effective from April 27, 2004.  In 
February 2009, the RO assigned an earlier effective date of 
December 20, 2002, for the award of service connection (and 
accompanying 50 percent evaluation).  The Veteran continued his 
disagreement with the assignment of a 50 percent evaluation for 
PTSD, and the current appeal ensued.

At the time of a VA psychiatric examination in April 2005, the 
Veteran's claims folder was available and was reviewed.  When 
questioned, he denied any hospitalizations for either medical or 
psychiatric problems; however, he continued with serious symptoms 
of PTSD notwithstanding the fact that he had been given 
medication, and was participating in weekly group psychotherapy.  
He reported that he had been working as a fireman on September 
11, 2001, and, while off duty at the time, was immediately called 
to the scene, where he worked for several weeks in recovery.  
Reportedly, by his own admission, this clearly was a "traumatic 
experience."

On mental status examination, the Veteran was cooperative with 
good eye contact, though somewhat dysthymic, and in a sad mood.  
His affect was somewhat restricted, and though there was some 
evidence of suicidal ideation, he had never made any attempt.  He 
was alert and well oriented, though he did admit to a habit of 
"checking the safety of the house."  

The Veteran appeared to be more anxious than depressed.  He 
reported flashbacks and intrusive thoughts, and stated that he 
liked to stay to himself.  According to the examiner, while his 
symptoms appeared to be chronic, they were only mild to moderate 
for many years, during which time he was able to work and did not 
receive any psychiatric care.  Following September 11th, he 
started thinking more about the loss of his comrades in Vietnam, 
resulting in an exacerbation of his PTSD symptomatology.  The 
pertinent diagnosis noted was PTSD, with a Global Assessment of 
Functioning (GAF) Score of 50.

In September 2005, a VA psychiatrist and nurse specialist wrote 
that, despite the Veteran's active participation in the treatment 
process, there had not been a "significant sustained 
improvement" in his condition, and his prognosis remained 
guarded.

On subsequent VA psychiatric examination in May 2006, the Veteran 
complained of difficulty sleeping, with early awakening, and an 
inability to then fall back asleep.  He typically got possibly 
two hours of sleep per night, following which he was plagued by 
concentration and attention deficits for the remainder of the 
day.  He complained of chronic irritability, and stated that, 
with the coming of night, he experienced a general feeling of 
"lack of safety."  Also noted were intrusive thoughts regarding 
certain events in Vietnam.

When further questioned, the Veteran indicated that he had tried 
to deal with his symptoms mostly through the organization that 
his work provided, as well as attempts to "keep himself alone 
and isolated and socially withdrawn."  He had one good friend, 
but did not really socialize outside of seeing other veterans in 
the course of treatment.

According to the examiner, the Veteran had apparently suffered 
PTSD continuously since his return from Vietnam.  While he 
apparently suffered alone and bore the psychological pain, the 
events of September 11th and his retirement from the fire 
department had "brought additional suffering his way."  The 
pertinent diagnosis noted was PTSD, with an accompanying GAF 
Score of 50.

In mid-July 2006, a former service colleague wrote that, during 
the course of various conversations with the Veteran, it was 
apparent that he (i.e., the Veteran) often felt depression and 
gloom due to his past Vietnam service.  In mid-July 2006, an 
associate wrote that, following the Veteran's return from 
Vietnam, he seemed somewhat depressed and antisocial, and did not 
trust anyone.  

In late August 2006, the local Vet Center noted that the Veteran 
suffered from nightmares, intrusive thoughts, isolation, 
irritability, anger, sleep disturbance, and flashbacks.  Further 
noted was that he had suffered "a retramatization" due to his 
exposure and participation as a fireman directly involved with 
the World Trade Center disaster, resulting in additional 
emotional as well as physical ailments and problems which 
continued to interfere with his life.

In mid-October 2006, the same VA psychiatrist and nurse 
specialist who had provided the September 2005 correspondence 
wrote that, despite the Veteran's active participation in group 
and individual psychotherapy and drug intervention, there had not 
been a significant, sustained improvement in his condition.  
Moreover, his prognosis remained guarded.

In late August 2007, the same VA psychiatrist and nurse 
specialist wrote that, following the events of September 11th, 
the Veteran's guilt, insomnia, helplessness, and depression 
became increasingly overwhelming.  Moreover, while he continued 
to deny any suicide attempts, he did admit to some suicidal 
thoughts.  Once again, it was noted that, notwithstanding his 
participation in individual/group psychotherapy and 
pharmacological intervention, there had not been a significant 
sustained improvement in his condition.

At the time of a VA psychiatric examination in February 2008, the 
Veteran described various sleep problems, with difficulty in both 
falling asleep and awakening almost every night due to 
nightmares.  He needed the lights on at night in order to feel 
comfortable.  Also noted was that he maintained his vigilance 
"all of the time."  When questioned, he described a general 
numbing of feeling, as well as a tendency to avoid crowds, 
preferring to be alone.  Also noted were problems with flashbacks 
and intrusive thoughts, as well as some irritability.

According to the examiner, notwithstanding the Veteran's 
problems, he had managed to work a full career, having worked 25 
years for the Fire Department of New York City.  Currently, he 
was involved in outpatient psychiatric services, which he had 
been receiving since early 2003.  However, he continued to 
experience multiple suppressive symptoms, including decreased 
interests, social withdrawal, and a general depressive state.

On mental status examination, the Veteran was alert, well-
oriented, and coherent, with conversation which was goal-oriented 
and logical, and no evidence of hallucinations or delusions, 
though he did suggest that, throughout the day, he might hear 
some "banging noises in his head."  Eye contact was 
appropriate, and he was casually dressed.  While his mood was 
depressed, his speech was described as normal.  

Noted at the time of examination was that the Veteran had 
obviously struggled with issues of PTSD for many years.  While he 
had managed to function for all those years, the events of 
September 11th had "apparently broken through" some of his 
protective fences, with the result that he now suffered from a 
poorly structured day, and appeared to be struggling at a newly 
increased level with his PTSD symptomatology.  The pertinent 
diagnosis noted was PTSD, with a GAF Score of 50.

In mid-June 2008, a VA psychiatrist wrote that, due to the 
Veteran's PTSD, he slept poorly and had nightmares.  Also noted 
were problems with daily intrusive memories, as well as 
irritability, with poor frustration tolerance.  According to the 
VA psychiatrist, the Veteran withdrew from people, and was 
hypervigilant, resulting in impaired concentration and attention 
span.  

Recent memory was described as defective, and the Veteran 
reportedly experienced frequent panic attacks.  According to the 
psychiatrist, despite individual and group psychotherapy and 
medication, the Veteran continued to experience severe PTSD 
symptoms resulting in social and occupational disability.

In early July 2008, a VA nurse specialist wrote that, upon 
admission to a VA day hospital program, the Veteran reported 
feeling depressed and anxious, with poor sleep, recurrent combat-
related intrusive thoughts, nightmares, poor concentration, 
hypervigilance, social withdrawal, and inactivity.  

In late July 2008, the same VA physician and nurse specialist who 
had provided the previous statements wrote that, despite several 
years of individual supportive psychotherapy, group therapy, and 
pharmacological intervention, there had not been any 
sustained/significant changes in the Veteran's condition.  

In a VA day hospital discharge summary covering the period from 
March to July 2008, it was noted that the Veteran had found 
attending the day hospital to be helpful in providing 
structure/routine, and in keeping him from isolating as often at 
home.  Additionally noted was that he had gained self-confidence 
and become more open during groups, feeling more comfortable 
interacting with other veterans with whom he related and with 
whom he shared similar PTSD experiences.  He recognized the 
importance of continuing in treatment following his graduation 
from the day hospital in order to further address his psychiatric 
issues.

In early December 2008, the same VA psychiatrist and nurse 
specialist who had provided the earlier statements wrote that, 
following the Veteran's completion of the day treatment program, 
there continued to be no significant or sustained improvement in 
his condition; rather, it was considered chronic, and his 
prognosis remained poor.

In early December 2008, the Veteran's daughter wrote that her 
father was often easily angered, and unusually paranoid.  Also 
noted was that the Veteran exhibited "very antisocial behavior" 
towards the family.  In early December 2008, his son wrote that 
his father was often antisocial and moody, and that "paranoia 
was the norm for him."

At the time of a VA psychiatric examination in December 2008, the 
examiner noted that the Veteran's electronic medical chart was 
available and had been reviewed.  He had undergone no psychiatric 
hospitalizations since the last VA examination for PTSD in 
February 2008.

When questioned, the Veteran complained of depression and 
anxiety, with nightly insomnia accompanied by war-related 
nightmares.  He avoided talking about the war and similarly 
avoided any war-related stimuli.  Reportedly, war news was 
particularly upsetting.  

When further questioned, he complained of intrusive war memories, 
and indicated that he was often irritable, angry, and short-
tempered.  He did not trust anyone, and had trouble 
concentrating.  He was very tearful and experienced flashbacks 
regarding the loss of a number of his friends.  He experienced no 
remission in his symptoms, but described his medication as 
"helping for a little while," and his therapy as "helpful."  

The Veteran indicated his activities and leisure pursuits 
consisted of staying in bed and remaining in the house.  He 
denied problems with substance abuse, and similarly denied any 
history of violence or suicide attempts.  However, in the 
examining psychologist's opinion, a summary of current 
psychological functioning indicated significant impairment in all 
aspects.

On mental status examination, the Veteran displayed fair 
attention and concentration.  He did, however, have flashbacks of 
a daily nature which were war related.  He was described as 
easily distracted, and was "sobbing when relating post-traumatic 
stress disorder symptoms."  Within the evaluation, he was rather 
cautious and withdrawn, and experienced much difficulty in 
answering.   He was casually and neatly attired.  

While he reported suicidal ideation, he currently had no plan or 
intent, and denied the presence of any homicidal ideation.  The 
activity of daily living skills were within the normal range, 
though he reported that he often needed to be reminded by his 
wife to bathe.  He was alert and well oriented, with some short-
term memory loss, but with long-term memory which was grossly 
intact.  

He exhibited obsessive and ritualistic behavior, and was 
particularly hypervigilent when inspecting his environment for 
safety.  The rate and flow of speech were rather agitated, and he 
was sobbing throughout the evaluation; however, he remained 
relevant and logical.  

When questioned, he reported from three to four panic attacks a 
week, lasting in duration from 10 to 15 minutes.  His mood was 
depressed, and he described impaired impulse control 
characterized by getting into verbal arguments, road rage 
incidents, and extremely low frustration tolerance.  Also noted 
were problems with nightly insomnia and war related nightmares.  

According to the evaluating psychologist, since the Veteran's 
last evaluation, his PTSD symptoms had increased and his 
psychosocial functioning had decreased.  While during this 
period, the Veteran had undergone the high structure and 
intervention of the day hospital setting, since graduating, he 
had become more and more unstable, and had reverted "back to the 
same old routine."  The pertinent diagnosis was severe PTSD, 
with a GAF Score of 40.

In March 2010, the same VA psychiatrist and nurse specialist who 
had provided the earlier statements wrote that, despite 
individual supportive/group psychotherapy, pharmacological 
intervention, and treatment in the VA Day Treatment Program, 
there had been no significant or sustained improvement in the 
Veteran's condition.  Rather, the problems that he had 
experienced upon entering the program persisted, with their 
intensity seeming to grow as events in Iraq and Afghanistan 
continued.  While he had not made any suicide attempts, he did 
admit to suicidal thoughts.  Accordingly, his condition remained 
guarded, and his prognosis poor.

In April 2010, the Veteran's spouse wrote that her husband (the 
Veteran) suffered from deep depression, survivor guilt, 
nightmares, and anxiety attacks.  

Based on the above, the Board finds that the Veteran's PTSD 
symptomatology more nearly approximates the criteria for a 70 
percent rating.  Specifically, at the time of a VA psychiatric 
examination in April 2005, he admitted to suicidal ideation, 
though with no suicide attempts.  While he was alert and well 
oriented, he did admit to a (ritualistic) habit of checking the 
safety of his house.  

Moreover, as of the time of a subsequent VA psychiatric 
examination in May 2006, the Veteran complained of chronic 
irritability.  Significantly, on more recent VA psychiatric 
examination in December 2008, he complained of continuing 
depression and anxiety, accompanying nightly insomnia, war-
related nightmares, and intrusive war memories.  By his own 
admission, he was short tempered, irritable, and angry, with a 
tendency to argue, and a guard which was "up all of the time."  

While he denied any suicidal plan or homicidal ideation, he did 
admit to current suicidal ideation.  Further, he exhibited both 
obsessive and ritualistic behavior, with particular 
hypervigilence when inspecting his environment for safety.  The 
rate and flow of speech were rather agitated, and he sobbed 
throughout the course of the psychiatric evaluation.  

He also experienced impaired impulse control, as characterized by 
a tendency to get into verbal arguments, road rage incidents, and 
an extremely low frustration tolerance.  In addition, he 
currently exhibits not only suicidal ideation, but obsessional 
rituals with routine activity, depression affecting his ability 
to function independently and effectively.  This symptomatology 
is consistent with a 70 percent evaluation for PTSD.  

However, the evidence does not support a 100 percent evaluation.  
As outlined in detail above, he does not experience any gross 
impairment in thought processes or communication, persistent 
delusions, grossly inappropriate behavior, disorientation to time 
or place, or memory loss for his closest relatives, his 
occupation, or his name.  Under the circumstances, a 70 percent 
evaluation, but no more, for PTSD is warranted.  

In reaching this determination, the Board has given due 
consideration to the Veteran's testimony given at the time of a 
hearing before the undersigned Veterans Law Judge in April 2010.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's PTSD has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that a 70 percent rating, but 
no more, is warranted.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, while the Veteran is retired, the issue related to 
a TDIU is being remanded for consideration.  As regards 
extraschedular, he has not been hospitalized for PTSD and his 
treatment has all been on an out-patient basis.

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify a 
veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform him or her about the information and evidence 
that VA will seek to provide; and (3) inform him or her about the 
information and evidence he or she is expected to provide.  

Here, the Board finds that the VCAA notice requirements were 
satisfied by correspondence dated June 2004, May and November 
2006, August 2008, and November 2008.  In those letters, VA 
informed the Veteran that, in order to substantiate his claim for 
an increased rating, he needed to show that his disability had 
undergone an increase in severity.  

To the extent there exists any error by VA in providing the 
notice required by § 5103(a) and 38 C.F.R. § 3.159(b)(1), such 
error was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, based on 
a review of the entire file, it is clear that the Veteran had a 
full understanding of the elements required to prevail on his 
claim.  Moreover, neither he nor his representative has raised 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained both VA treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  




ORDER

A 70 percent evaluation, but no more, for PTSD is granted, 
subject to the regulations governing the payment of monetary 
benefits.  


REMAND

As noted above, the issue of entitlement to a TDIU has 
effectively been raised by the record.  However, additional 
development is required prior to a final adjudication of that 
issue.  

A review of the record discloses that the Veteran has had 
occupational experience primarily as a professional firefighter, 
and, apparently, last worked in 2002.  His only service-connected 
disability is PTSD, now evaluated as 70 percent disabling.  

While he currently meets the schedular requirements for an award 
of a TDIU, it is unclear whether he is precluded from all forms 
of substantially gainful employment consistent with his education 
and occupational experience due solely to PTSD.  

In that regard, while a number of physicians have commented that 
the Veteran is, for all intents and purposes, unemployable, in 
addition to his PTSD, numerous nonservice-connected disorders 
have been identified, including hyperlipidemia, anemia, colitis, 
osteoarthritis of the left hip, obesity, hypertension, left 
shoulder osteoarthritis, bilateral knee and ankle pain, hearing 
loss, tinnitus, and borderline diabetes mellitus.  

Under the circumstances, the Board finds that additional 
development is necessary prior to a final adjudication of the 
Veteran's inferred claim for a TDIU.

Accordingly, in light of the aforementioned, the case is REMANDED 
for the following actions:  

1.  Provide the Veteran with complete and 
compliant VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises him of the evidence and information 
necessary to establish entitlement to a 
TDIU.  

2.  Obtain clinical records from the VA 
Medical Center in New York City for the 
period from January 2009.  

3.  Schedule the Veteran for an examination 
in order to determine the impact of his 
PTSD on his ability to obtain and retain 
substantially gainful employment.  

Advise the Veteran of the date and place of 
any requested examination.  He is further 
advised that failure to report for a 
scheduled examination without good cause 
may have an adverse effect on his claim.  

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should offer an opinion as to 
whether the Veteran is precluded from 
substantially gainful employment (including 
sedentary employment) due solely to PTSD 
consistent with his education and 
occupational experience.  

A complete rationale must be provided for 
any opinion offered, and all information 
and opinions, when obtained, must be made a 
part of the Veteran's claims folder.  

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide an opinion 
was due to a need for further information 
(with said needed information identified) 
or some other reason.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Moreover, a notation 
to the effect that this record review has 
taken place must be included in the 
examination report.  

4.  Thereafter, adjudicate the claim for a 
TDIU.  Should the benefit sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  

The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in February 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome in this case.  The Veteran need take no action 
unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



	                     
______________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


